DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/683,839, now US Patent no. 10,525,255, filed 8 March 2018.

Information Disclosure Statement
The information disclosure statements filed 17 February 2021 and 14 November 2019 have been considered.

Response to Amendment
The preliminary amendment filed 14 February 2020 has been acknowledged.  Claims 1-20 are pending, wherein claims 2-20 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,525,255.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘255 patent recites each and every feature of present claims 1 and 9.  For instance, claims 1 and 10 of the ‘255 patent recites features of the electrode assembly comprising the set of electrodes of present claims 1 and 9 including: the hydrophilic foam, the support structure, conductive polymer layer, and electrical coupler, with the compliant base configured as claimed.  Claims 1 and 10 of the ‘255 patent also presents the electronic coupling assembly coupled to the electrical coupler of each set of electrodes and configured to couple the set of electrodes to an electronics subsystem, wherein the electronic coupling assembly comprises a first set of conductive polymer contacts electrically connected to a second set of conductive polymer contacts on the electronics subsystem, and wherein the first and second sets of conductive polymer contacts are vertically aligned along an inferior-superior axis.  In view of this, the inventions are not considered mutually exclusive nor obvious variants of one another, and therefore not patentably distinct.  
Claims 2-8 and 10-20 of the present invention are considered read on by claims 2-9 and 11-16 of the ‘255 patent.
Claims 1-3, 7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 8 of U.S. Patent No. 10,512,770. claim 1 combined with claims 2 and 4 of the ‘770 patent are found to recite features of the electrode assembly comprising the set of electrodes of present claims 1 and 9 including: the hydrophilic foam, the support structure, conductive polymer layer, and electrical coupler, with the compliant base configured as claimed.  Claim 1 in of 2 and 4 of the ‘770 patent also presents the electronic coupling assembly coupled to the electrical coupler of each set of electrodes and configured to couple the set of electrodes to an electronics subsystem, wherein the electronic coupling assembly comprises a first set of conductive polymer contacts electrically connected to a second set of conductive polymer contacts on the electronics subsystem, and wherein the first and second sets of conductive polymer contacts are vertically aligned along an inferior-superior axis.  In view of this, the inventions are not considered mutually exclusive nor obvious variants of one another, and therefore not patentably distinct.  

Allowable Subject Matter
Claims 1-20 would be allowed should Applicant’s replay either comply with or specifically traverse the requirements of the double patenting rejection set forth above.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 March 2021